 

Exhibit 10.4

EXECUTION COPY

AMENDMENT

TO SALE SUPPLEMENT

This Amendment (the “Amendment”), dated as of September 30, 2013, between Ocwen
Loan Servicing, LLC, a Delaware limited liability company (“Seller”), HLSS
Holdings, LLC, a Delaware limited liability company (“Holdings”) and Home Loan
Servicing Solutions, Ltd. (“HLSS” and, together with Holdings, the
“Purchasers”):

WITNESSETH:

WHEREAS, Seller and Holdings entered into that certain Master Servicing Rights
Purchase Agreement, dated as of February 10, 2012 (as amended, supplemented and
modified from time to time, the “Original Agreement”), with respect to the sale
by Seller and the purchase by Holdings of certain Rights to MSRs, Servicing
Rights and other assets;

WHEREAS, Seller and Holdings terminated the Original Agreement pursuant to
certain Master Servicing Rights Purchase Agreement, dated as of October 1, 2012
(as amended, supplemented and modified from time to time, the “Agreement”),
which also provided for the sale by Seller and the purchase by Holdings of
certain Rights to MSRs, Servicing Rights and other assets;

WHEREAS, Seller and Holdings entered into that certain Sale Supplement dated as
of July 1, 2013 (collectively, as amended, supplemented and modified from time
to time, the “Sale Supplement”); and

WHEREAS, Seller and Purchasers desire to amend the Sale Supplement to make amend
certain definitions and schedules thereto;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

RECITALS

Section 1.           Amendment of Sale Supplement. The Sale Supplement shall be
deemed amended as follows:

(a)           In the definition of Excess Servicing Fees, “9.0 annualized basis
points” in clause (i) therein shall be deleted in its entirety and replaced with
“10.5 annualized basis points”.

 

 

(b)           Each of Schedule I, Schedule III, Schedule IV, and Schedule V of
the Sale Supplement is hereby amended by deleting such Schedule in its entirety
and inserting Schedules I, III, IV and V hereto, respectively. 

(c)           Each of these amendments shall be deemed effective as of July 1,
2013.

Section 2.           Limited Effect. Except as expressly amended and modified by
this Amendment, the Agreement and the Sale Supplement shall continue to be, and
shall remain, in full force and effect in accordance with their terms.

Section 3.           Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

Section 4.           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

Section 5.           Definitions. Capitalized terms used but not defined herein
have the meaning set forth in the Agreement.

[SIGNATURE PAGE FOLLOWS]

2

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by its respective officer thereunto duly authorized as of the date
above written. 

        OCWEN LOAN SERVICING, LLC         By:  Ocwen Mortgage Servicing, Inc.,
as its sole member         By: /s/ Richard L. Cooperstein         Name: Richard
L. Cooperstein         Title: Treasurer         HLSS HOLDINGS, LLC         By:
/s/ James Lauter         Name: James Lauter         Title: Senior Vice President
and CFO         HOME LOAN SERVICING SOLUTIONS, LTD.         By: /s/ James Lauter
        Name:   James Lauter         Title: Senior Vice President and CFO

 

 

SCHEDULE I

SERVICING AGREEMENTS

Investor Number Deal Name 2959 AMSI 2002-AR1 2960 AMSI 2003-7 2964 ARSI 2003-W4
2965 ARSI 2004-W3 2969 BOND SECURITIZATION 2003-1 2971 C-BASS 1999-CB1 2972
C-BASS 1999-CB2 3105 FREMONT HM LN TR 2002-1 3106 FREMONT HM LN TR 2002-2 3107
FREMONT HM LN TR 2003-1 3142 GSAMP 2003-NC1 3195 MLMI 2002-NC1 3201 MORGAN
STANLEY 2002-AM2 3203 MORGAN STANLEY 2002-HE2 3214 NAAC 2003-A2 3234 PC 2005-2
3322 RAAC 2007-SP2 3327 RALI 2003-QS17 3329 RALI 2003-QS19 3337 RALI 2005-QS6
3346 RALI 2003-QS15 3350 RALI 2004-QA6 3354 RALI 2004-QS16 3358 RALI 2004-QS7
3359 RALI 2005-QA3 3361 RALI 2005-QS14 3362 RALI 2005-QS16 3363 RALI 2005-QS17
3366 RALI 2006-QS7 3371 RAMP 2003-RP1 3372 RAMP 2003-RP2 3374 RAMP 2003-SL1 3381
RAMP 2005-RP2 3385 RAMP 2006-RP1 3386 RAMP 2006-RP2 3387 RAMP 2006-RP3

 

 



3389 RAMP 2007-RP1 3392 RAMP 2007-RP4 3402 SABR 2004-NC3 3404 SBM7 2002-WMC2
3408 Soundview 2001-2 3413 Soundview 2007-2 3425 TERWIN 2003-7SL 3428 TERWIN
2004-10SL 3429 TERWIN 2004-2SL 3430 TERWIN 2004-6SL 3451 CMLTI 2003-HE2 3535
C-BASS 2003-CB4 3553 GSAA 2007-S1 3218 Option One 2002-5 3315 RAAC 2005-SP2 3318
RAAC 2006-SP2 3321 RAAC 2007-SP1 3325 RALI 2003-QS11 3326 RALI 2003-QS13 3348
RALI 2003-QS4 3376 RAMP 2004-SL1 3380 RAMP 2005-RP1 3384 RAMP 2005-SL2 3388 RAMP
2006-RP4 3390 RAMP 2007-RP2 3391 RAMP 2007-RP3 3452 CMLTI 2004-NCM1 (Nat City)
3778 MSMLT 2007-2AX                              3779 MSMLT
2007-5AX                              3785 MSM
2006-15XS                               3787 MSM
2007-8XS                                3788 MSM
2007-10XS                               3796 MSM
2007-11AR                               3810 MSAC
2007-SEA1                              3825 MSM
2007-13                                 3826 MSM
2007-14AR                               3827 MSM
2007-15AR                               3853 Saxon
01-3                                  3856 Saxon
02-1                                  3976 ABFC 2001-AQ1 3977 ABFC 2002-OPT1

 

 



3978 ABFC 2003-OPT1 3984 ABFC 2005-AQ1 3985 ABFC 2005-HE1 3988 ABFC 2006-OPT1
3989 ABFC 2006-OPT2 3990 ABFC 2006-OPT3 3992 ABSC 2001-HE3 3998 ACE Series
2001-AQ1 4002 ACE Series 2005-SD1 4005 AHM Assets Trust 2005-1 4006 AHM Assets
Trust 2005-2 4007 AHM Assets Trust 2006-1 4008 AHM Assets Trust 2006-2 4011 AHM
Assets Trust 2006-5 4012 AHM Assets Trust 2006-6 4015 AHM Assets Trust 2007-3
4016 AHM Assets Trust 2007-4 4017 AHM Assets Trust 2007-5 4020 AHM Investment
Trust 2004-2 4021 AHM Investment Trust 2004-3 4022 AHM Investment Trust 2004-4
4023 AHM Investment Trust 2005-1 4024 AHM Investment Trust 2005-2 4025 AHM
Investment Trust 2005-3 4026 AHM Investment Trust 2005-4A 4028 AHM Investment
Trust 2005-SD1 4030 AHM Investment Trust 2006-2 4031 AHM Investment Trust 2006-3
4032 AHM Investment Trust 2007-1 4033 AHM Investment Trust 2007-2 4034 AHM
Investment Trust 2007-A 4036 AHM Investment Trust 2007-SD1 4041 AMSI 2001-2 4042
AMSI 2001-A 4043 AMSI 2002-2 4044 AMSI 2002-3 4045 AMSI 2002-4 4046 AMSI 2002-A
4047 AMSI 2002-AR1 4048 AMSI 2002-B 4049 AMSI 2002-C

 

 



4050 AMSI 2002-D 4051 AMSI 2003-1 4052 AMSI 2003-10 4053 AMSI 2003-11 4054 AMSI
2003-12 4055 AMSI 2003-13 4056 AMSI 2003-2 4057 AMSI 2003-5 4058 AMSI 2003-6
4059 AMSI 2003-7 4060 AMSI 2003-8 4061 AMSI 2003-9 4062 AMSI 2003-AR1 4063 AMSI
2003-AR2 4064 AMSI 2003-AR3 4065 AMSI 2003-IA1 4066 AMSI 2004-FR1 4067 AMSI
2004-IA1 4068 AMSI 2004-R1 4073 AMSI 2004-R10 4074 AMSI 2004-R11 4075 AMSI
2004-R12 4076 AMSI 2004-R2 4077 AMSI 2004-R3 4078 AMSI 2004-R4 4079 AMSI 2004-R5
4080 AMSI 2004-R6 4081 AMSI 2004-R7 4082 AMSI 2004-R8 4083 AMSI 2004-R9 4084
AMSI 2005-R1 4086 AMSI 2005-R11 4087 AMSI 2005-R2 4088 AMSI 2005-R3 4089 AMSI
2005-R4 4090 AMSI 2005-R5 4091 AMSI 2005-R6 4092 AMSI 2005-R7 4094 AMSI 2005-R9
4095 AMSI 2006-R1 4096 AMSI 2006-R2

 

 



4101 Lehman ARC 2002-BC6 4102 Lehman ARC 2002-BC8 4104 ARSI 2003-W1 4105 ARSI
2003-W10 4106 ARSI 2003-W2 4107 ARSI 2003-W3 4108 ARSI 2003-W4 4109 ARSI 2003-W5
4110 ARSI 2003-W6 4111 ARSI 2003-W7 4112 ARSI 2003-W8 4113 ARSI 2003-W9 4114
ARSI 2004-PW1 4115 ARSI 2004-W1 4116 ARSI 2004-W10 4118 ARSI 2004-W2 4119 ARSI
2004-W3 4120 ARSI 2004-W4 4121 ARSI 2004-W5 4122 ARSI 2004-W6 4123 ARSI 2004-W7
4124 ARSI 2004-W8 4125 ARSI 2004-W9 4126 ARSI 2005-W1 4128 ARSI 2005-W3 4129
ARSI 2005-W4 4131 ARSI 2006-M1 4132 ARSI 2006-M2 4133 ARSI 2006-M3 4136 ARSI
2006-W3 4137 ARSI 2006-W4 4138 ARSI 2006-W5 4139 Banc of America Funding Corp.
2008-1 4142 Bear Stearns ABS I Trust 2006-AC3 4151 Citigroup CMLTI 2006-AMC1
4152 Citigroup CMLTI 2006-HE2 4165 Deutsche DBALT 2006-AB2 4166 Deutsche DBALT
2006-AB3 4167 Deutsche DBALT 2006-AB4 4171 Deutsche DBALT 2006-AR5 4172 Deutsche
DBALT 2006-AR6

 

 



4173 Deutsche DBALT 2007-1 4175 Deutsche DBALT 2007-AB1 4176 First Franklin
2001-FF1 4177 First Franklin 2001-FF2 4179 Goldman Sachs GSAA Home Equity
2006-10 4180 Goldman Sachs GSAA Home Equity 2006-11 4181 Goldman Sachs GSAA Home
Equity 2006-6 4182 Goldman Sachs GSAA Home Equity 2006-9 4183 Goldman Sachs
GSAMP 2003-HE2 4184 Goldman Sachs GSAMP 2004-OPT 4185 Goldman Sachs GSAMP
2006-S4 4186 Goldman Sachs GSR 2006-AR1 4187 Goldman Sachs GSR 2006-AR2 4188
Goldman Sachs GSR 2006-OA1 4192 HSBC HASCO 2005-I1 4193 HSBC HASCO 2005-OPT1
4198 HSBC HASCO 2007-HE1 4207 HarborView Mortgage Loan Trust 2006-14 4208
HarborView Mortgage Loan Trust 2006-6 4209 HarborView Mortgage Loan Trust 2006-7
4210 HarborView Mortgage Loan Trust 2007-2 4216 Luminent Mortgage Trust 2006-7
4223 MASTR ABS Trust 2007-HE2 4224 MASTR ALT Series 2006-2 4226 MASTR ARM Trust
2005-8 4227 MASTR ARM Trust 2006-OA1 4229 MASTR ARM Trust 2007-1 4231 OOMC MESA
Trust 2001-2 4237 Merrill Lynch Series 2002-HE1 4240 Merrill Lynch Series
2004-OPT1 4243 Morgan Stanley 2004-OP1 4244 Morgan Stanley 2005-HE1 4245 Morgan
Stanley 2005-HE2 4247 Morgan Stanley 2006-5AR 4255 OOMC Loan Trust 1999-A

 

 



4256 OOMC Loan Trust 1999-B 4257 OOMC Loan Trust 1999-C 4260 OOMC Loan Trust
2000-A 4261 OOMC Loan Trust 2000-B 4262 OOMC Loan Trust 2000-C 4263 OOMC Loan
Trust 2000-D 4264 OOMC Loan Trust 2001-4 4265 OOMC Loan Trust 2001-A 4266 OOMC
Loan Trust 2001-B 4267 OOMC Loan Trust 2001-C 4268 OOMC Loan Trust 2001-D 4270
OOMC Loan Trust 2002-2 -STEP 4272 OOMC Loan Trust 2002-4 4273 OOMC Loan Trust
2002-5 4275 OOMC Loan Trust 2002-A -STEP 4302 OOMC Loan Trust 2007-HL1 4304 OOMC
Woodbridge 2002-2 4308 QUEST 2002-X1 4309 QUEST 2003-X2 4310 QUEST 2003-X3 4311
QUEST 2003-X4 4312 QUEST 2004-X1 4313 QUEST 2004-X2 4314 QUEST 2004-X3 4315
QUEST 2005-X1 4316 QUEST 2005-X2 4317 QUEST 2006-X1 4318 QUEST 2006-X2 4324
Lehman SAIL 2003-BC10 Step Fee 4325 Lehman SAIL 2003-BC11 Step Fee 4326 Lehman
SAIL 2003-BC12 4327 Lehman SAIL 2003-BC13 4328 Lehman SAIL 2003-BC2 4329 Lehman
SAIL 2003-BC4 4331 Lehman SAIL 2003-BC6 4332 Lehman SAIL 2003-BC7 4333 Lehman
SAIL 2003-BC8 4334 Lehman SAIL 2003-BC9 4337 Lehman SAIL 2004-11 4338 Lehman
SAIL 2004-2 4339 Lehman SAIL 2004-3

 

 



4340 Lehman SAIL 2004-4 4341 Lehman SAIL 2004-6 4342 Lehman SAIL 2004-7 4344
Lehman SAIL 2004-8 4349 Lehman SAIL 2005-3 4350 Lehman SAIL 2005-4 4351 Lehman
SAIL 2005-5 4352 Lehman SAIL 2005-6 4355 Lehman SAIL 2006-BNC3 4356 Bear Stearns
SAMI II Trust 2006-AR5 4360 Lehman SASCO 1999-BC4 4372 Lehman SASCO 2005-S7 4373
Lehman SASCO 2005-SC1 4379 Lehman SASCO 2006-Z 4381 Lehman SASCO 2007-GEL2 4382
Lehman SASCO 2007-TC1 4384 Salomon Brothers 1997-LB6 4385 Salomon Brothers
1998-AQ1 4386 Salomon Brothers 1998-NC7 4403 Soundview 2007-OPT2 4404 Soundview
2007-OPT3 4422 AHM Assets Trust 2007-SD2 2652 SGMS 2007-AHL1 2709 NMFT 2003-2
2710 NMFT 2003-3 2711 NMFT 2003-4 2715 NMFT 2004-4 2764 NMI 2006-5 3048 Equity
One 2002-4 3052 Equity One 2003-3 3056 Equity One 2004-3 3058 Equity One 2004-5
3065 Equity One 2005-C 3066 Equity One 2005-5 3067 Equity One 2005-D 3114 GPMF
2006-OH1 3115 GSAA 2006-10 3116 GSAA 2006-11 3117 GSAA 2006-14 3118 GSAA 2006-15
3119 GSAA 2006-16

 

 



3120 GSAA 2006-17 3121 GSAA 2006-18 3122 GSAA 2006-19 3123 GSAA 2006-20 3124
GSAA 2006-3 3125 GSAA 2006-4 3126 GSAA 2006-5 3127 GSAA 2006-6 3128 GSAA 2006-7
3129 GSAA 2006-8 3130 GSAA 2006-9 3131 GSAA 2007-07 3132 GSAA 2007-08 3133 GSAA
2007-09 3134 GSAA 2007-1 3135 GSAA 2007-10 3136 GSAA 2007-2 3137 GSAA 2007-3
3138 GSAA 2007-4 3139 GSAA 2007-5 3140 GSAA 2007-6 3171 GSR 2006-10F 3172 GSR
2006-2F 3173 GSR 2006-3F 3174 GSR 2006-4F 3175 GSR 2006-5F 3176 GSR 2006-8F 3177
GSR 2006-OA1 3178 GSR 2007-1F 3179 GSR 2007-2F 3180 GSR 2007-4F 3181 GSR 2007-5F
3182 GSR 2007-AR1 3183 GSR 2007-OA1 3184 GSR 2007-OA2 3187 Homeowner’s Financial
1996-1 3238 CWABS 2002-03 3241 CWABS 2002-BC1 3243 CWABS 2002-BC3 3244 CWABS
2004-BC2 3245 CWABS 2004-BC3

 

 



3253 CWALT 2004-09T1 3260 CWALT 2004-J2 3261 CWALT 2004-J3 3263 CWALT 2004-J8
3264 CWALT 2007-2 CB 3266 CWALT 2007-6 3267 CWMBS 1998-04 ALT 1998-2 3273 CWMBS
2002-39_CHL 2002-39 3274 CWMBS 2002-J5_CHL 2002-J5 3275 CWMBS 2003-01_CHL 2003-1
3277 CWMBS 2003-03_CHL 2003-03 3280 CWMBS 2003-11_CHL 2003-11 3281 CWMBS 2003-13
ALT 2003-5T2 3282 CWMBS 2003-16 ALT 2003-6T2 3283 CWMBS 2003-22 ALT 2003-9T1
3284 CWMBS 2003-25 ALT 2003-11T1 3286 CWMBS 2003-33 ALT 2003-15T2 3287 CWMBS
2003-34_CHL 2003-34 3293 CWMBS 2003-55 ALT 2003-21T1 3295 CWMBS 2003-J11 ALT
2003-J1 3300 CWMBS 2003-J8_CHL 2003-J8 3304 Popular 2006-C 3305 Popular 2006-D
3306 Popular 2006-E 3314 RAAC 2004-SP3 3324 RALI 2002-QS6 3328 RALI 2003-QS18
3330 RALI 2003-QS6 3332 RALI 2003-QS8 3333 RALI 2004-QA3 3334 RALI 2004-QS15
3335 RALI 2004-QS5 3336 RALI 2004-QS8 3339 RALI 2001-QS16 3340 RALI 2001-QS17
3342 RALI 2002-QS10 3343 RALI 2002-QS3 3344 RALI 2002-QS8 3347 RALI 2003-QS2
3349 RALI 2004-QA4 3352 RALI 2004-QS12

 

 



3353 RALI 2004-QS14 3356 RALI 2004-QS4 3360 RALI 2005-QS12 3364 RALI 2005-QS4
3365 RALI 2006-QS2 3367 RAMP 2001-RS3 3377 RAMP 2004-SL2 3378 RAMP 2004-SL3 3379
RAMP 2004-SL4 3399 RFMSI 2005-S8 3400 RFMSI 2006-S10 3453 CPT 2004-EC1 3458
Equity One 1999-1 3459 Equity One 2001-3 3460 Equity One 2002-1 3464 Equity One
2005-2 3466 Equity One 2005-3 3494 SASC 2004-13 3495 SASC 2004-7 3503 UBS
2001-PB1 3504 UBS 2001-PB2 3506 Chase 2003-S13 3797 NMFT 2005-1 3799 NMFT 2005-3
3802 NMI 2006-2 3803 NMI 2006-3 3804 NMI 2006-4 3845 Saxon 99-3 3846 Saxon 99-5
3847 Saxon 00-1 3850 Saxon 00-4   SARM 2007-3 10636 RFSC 2004-RP1   RFMSI
2007-SA4   RFMSI 2007-SA3   RFMSI 2007-SA2   RFMSI 2007-SA1 10905 RFMSI 2007-S9
  RFMSI 2007-S8   RFMSI 2007-S7   RFMSI 2007-S6

 

 



10904 RFMSI 2007-S5 10903 RFMSI 2007-S4   RFMSI 2007-S3   RFMSI 2007-S2 10902
RFMSI 2007-S1   RFMSI 2006-SA4   RFMSI 2006-SA3   RFMSI 2006-SA2 10901 RFMSI
2006-SA1   RFMSI 2006-S9   RFMSI 2006-S8 10900 RFMSI 2006-S7 10899 RFMSI 2006-S6
  RFMSI 2006-S5 10898 RFMSI 2006-S4 10897 RFMSI 2006-S3 10896 RFMSI 2006-S2  
RFMSI 2006-S12   RFMSI 2006-S11   RFMSI 2006-S10 10895 RFMSI 2006-S1 10894 RFMSI
2005-SA5 10893 RFMSI 2005-SA4 10892 RFMSI 2005-SA3 10891 RFMSI 2005-SA2 10890
RFMSI 2005-SA1 10889 RFMSI 2005-S9 10888 RFMSI 2005-S8 10886 RFMSI 2005-S6 10885
RFMSI 2005-S5 10884 RFMSI 2005-S4 10883 RFMSI 2005-S3 10881 RFMSI 2005-S1 10660
RFMSI 2004-SA1 10659 RFMSI 2004-S9 10658 RFMSI 2004-S8 10657 RFMSI 2004-S7 10656
RFMSI 2004-S6 10655 RFMSI 2004-S5 10654 RFMSI 2004-S4 10653 RFMSI 2004-S3

 

 



10652 RFMSI 2004-S2 10651 RFMSI 2004-S1 10606 RFMSI 2004-PS1 10567 RFMSI 2003-S7
10566 RFMSI 2003-S6 10565 RFMSI 2003-S4 10564 RFMSI 2003-S20 10563 RFMSI
2003-S19 10562 RFMSI 2003-S18 10561 RFMSI 2003-S17 10560 RFMSI 2003-S16 10559
RFMSI 2003-S15 10558 RFMSI 2003-S14 10557 RFMSI 2003-S13 10556 RFMSI 2003-S12
10555 RFMSI 2003-S11 10554 RFMSI 2003-S10 10880 RASC 2007-KS4 10879 RASC
2007-KS3 10878 RASC 2007-KS2 10877 RASC 2007-KS1 10875 RASC 2006-KS9 10874 RASC
2006-KS8 10873 RASC 2006-KS7 10872 RASC 2006-KS6 10871 RASC 2006-KS5 10870 RASC
2006-KS4 10869 RASC 2006-KS3 10868 RASC 2006-KS2 10867 RASC 2006-KS1 10707 RASC
2005-KS9 10706 RASC 2005-KS8 10705 RASC 2005-KS7 10704 RASC 2005-KS6 10703 RASC
2005-KS5 10702 RASC 2005-KS4 10701 RASC 2005-KS3 10700 RASC 2005-KS2 10699 RASC
2005-KS12 10698 RASC 2005-KS11 10697 RASC 2005-KS10

 

 



10696 RASC 2005-KS1 10684 RASC 2005-AHL3 10683 RASC 2005-AHL2 10682 RASC
2005-AHL1 10602 RASC 2004-KS8 10600 RASC 2004-KS6 10599 RASC 2004-KS5 10598 RASC
2004-KS3 10597 RASC 2004-KS2 10596 RASC 2004-KS12 10595 RASC 2004-KS11 10594
RASC 2004-KS10 10593 RASC 2004-KS1 10512 RASC 2003-KS8 10511 RASC 2003-KS7 10510
RASC 2003-KS6 10509 RASC 2003-KS3 10508 RASC 2003-KS2 10507 RASC 2003-KS11 10506
RASC 2003-KS10 10461 RASC 2002-KS2 10444 RASC 2001-KS3 10443 RASC 2001-KS2 10865
RAMP 2007-RZ1 10864 RAMP 2007-RS2 10863 RAMP 2007-RS1 10862 RAMP 2006-RZ5 10861
RAMP 2006-RZ4 10860 RAMP 2006-RZ3 10859 RAMP 2006-RZ2 10858 RAMP 2006-RZ1 10857
RAMP 2006-RS6 10856 RAMP 2006-RS5 10855 RAMP 2006-RS4 10854 RAMP 2006-RS3 10853
RAMP 2006-RS2 10852 RAMP 2006-RS1 10851 RAMP 2006-NC3 10850 RAMP 2006-NC2 10849
RAMP 2006-NC1 10848 RAMP 2006-EFC2

 

 



10847 RAMP 2006-EFC1 10846 RAMP 2005-SL2 10845 RAMP 2005-SL1 10844 RAMP 2005-RZ4
10843 RAMP 2005-RZ3 10842 RAMP 2005-RZ2 10841 RAMP 2005-RZ1 10839 RAMP 2005-RS8
10838 RAMP 2005-RS7 10837 RAMP 2005-RS6 10836 RAMP 2005-RS5 10835 RAMP 2005-RS4
10834 RAMP 2005-RS3 10833 RAMP 2005-RS2 10832 RAMP 2005-RS1 10694 RAMP 2005-EFC6
10693 RAMP 2005-EFC5 10692 RAMP 2005-EFC4 10691 RAMP 2005-EFC3 10690 RAMP
2005-EFC2 10689 RAMP 2005-EFC1 10664 RAMP 2004-SL4 10663 RAMP 2004-SL3 10662
RAMP 2004-SL2 10661 RAMP 2004-SL1 10650 RAMP 2004-RZ4 10649 RAMP 2004-RZ3 10647
RAMP 2004-RZ1 10646 RAMP 2004-RS8 10644 RAMP 2004-RS6 10643 RAMP 2004-RS4 10642
RAMP 2004-RS3 10641 RAMP 2004-RS2 10640 RAMP 2004-RS12 10639 RAMP 2004-RS11
10638 RAMP 2004-RS10 10592 RAMP 2004-KR2 10591 RAMP 2004-KR1 10569 RAMP 2003-SL1
10546 RAMP 2003-RS7 10544 RAMP 2003-RS10

 

 



10499 RAMP 2002-SL1 10497 RAMP 2002-RZ3 10496 RAMP 2002-RZ2 10495 RAMP 2002-RS3
10494 RAMP 2002-RS2 10460 RAMP 2001-RS2   RALI 2007-QS9   RALI 2007-QS8 10670
RALI 2007-QS7 10669 RALI 2007-QS6 10668 RALI 2007-QS5 10667 RALI 2007-QS4 10666
RALI 2007-QS3   RALI 2007-QS2   RALI 2007-QS11 10612 RALI 2007-QS10   RALI
2007-QS1   RALI 2007-QA5   RALI 2007-QA4   RALI 2007-QA3   RALI 2007-QA2   RALI
2007-QA1 10831 RALI 2006-QS9 10830 RALI 2006-QS8   RALI 2006-QS7 10829 RALI
2006-QS6 10828 RALI 2006-QS5 10827 RALI 2006-QS4 10826 RALI 2006-QS3 10825 RALI
2006-QS2 10824 RALI 2006-QS18   RALI 2006-QS17 10823 RALI 2006-QS16 10822 RALI
2006-QS15   RALI 2006-QS14 10821 RALI 2006-QS13 10820 RALI 2006-QS12 10819 RALI
2006-QS11 10818 RALI 2006-QS10 10817 RALI 2006-QS1 10816 RALI 2006-QA9

 

 



10815 RALI 2006-QA8   RALI 2006-QA7 10814 RALI 2006-QA6 10813 RALI 2006-QA5
10812 RALI 2006-QA4 10811 RALI 2006-QA3 10810 RALI 2006-QA2 10809 RALI 2006-QA11
  RALI 2006-QA10 10808 RALI 2006-QA1 10742 RALI 2005-QS9 10741 RALI 2005-QS8
10740 RALI 2005-QS7 10739 RALI 2005-QS6 10738 RALI 2005-QS5 10737 RALI 2005-QS4
10736 RALI 2005-QS3 10735 RALI 2005-QS2 10734 RALI 2005-QS17 10733 RALI
2005-QS16 10732 RALI 2005-QS15 10731 RALI 2005-QS14 10730 RALI 2005-QS13 10729
RALI 2005-QS12 10728 RALI 2005-QS11 10727 RALI 2005-QS10 10726 RALI 2005-QS1
10725 RALI 2005-QA9 10724 RALI 2005-QA8 10723 RALI 2005-QA7 10722 RALI 2005-QA6
  RALI 2005-QA5 10721 RALI 2005-QA4 10720 RALI 2005-QA3 10717 RALI 2005-QA2
10716 RALI 2005-QA13 10714 RALI 2005-QA12 10713 RALI 2005-QA11 10712 RALI
2005-QA10 10711 RALI 2005-QA1 10635 RALI 2004-QS9

 

 



10634 RALI 2004-QS8 10633 RALI 2004-QS7 10632 RALI 2004-QS6 10631 RALI 2004-QS5
10630 RALI 2004-QS4 10629 RALI 2004-QS3 10628 RALI 2004-QS2 10627 RALI 2004-QS16
10626 RALI 2004-QS15 10624 RALI 2004-QS14 10623 RALI 2004-QS13 10622 RALI
2004-QS12 10621 RALI 2004-QS11 10620 RALI 2004-QS10 10619 RALI 2004-QS1 10618
RALI 2004-QA6 10617 RALI 2004-QA5 10616 RALI 2004-QA4 10615 RALI 2004-QA3 10614
RALI 2004-QA2 10613 RALI 2004-QA1 10539 RALI 2003-QS9 10538 RALI 2003-QS8 10537
RALI 2003-QS7 10536 RALI 2003-QS6 10535 RALI 2003-QS5 10534 RALI 2003-QS4 10533
RALI 2003-QS3 10532 RALI 2003-QS23 10531 RALI 2003-QS22 10530 RALI 2003-QS21
10529 RALI 2003-QS20 10528 RALI 2003-QS2 10527 RALI 2003-QS19 10526 RALI
2003-QS18 10525 RALI 2003-QS17 10524 RALI 2003-QS16 10523 RALI 2003-QS15 10522
RALI 2003-QS14 10521 RALI 2003-QS13 10520 RALI 2003-QS12

 

 



10519 RALI 2003-QS11 10518 RALI 2003-QS10 10517 RALI 2003-QS1   RALI 2003-QA1
10491 RALI 2002-QS9 10490 RALI 2002-QS8 10489 RALI 2002-QS7 10488 RALI 2002-QS6
10487 RALI 2002-QS5 10486 RALI 2002-QS4 10485 RALI 2002-QS3 10484 RALI 2002-QS2
10483 RALI 2002-QS19 10482 RALI 2002-QS18 10481 RALI 2002-QS17 10480 RALI
2002-QS16 10479 RALI 2002-QS15 10478 RALI 2002-QS14 10477 RALI 2002-QS13 10476
RALI 2002-QS12 10475 RALI 2002-QS11 10474 RALI 2002-QS1 10458 RALI 2001-QS19
10457 RALI 2001-QS18 10456 RALI 2001-QS17 10455 RALI 2001-QS16 10454 RALI
2001-QS13 10807 RAAC 2007-SP3 10806 RAAC 2007-SP2   RAAC 2007-SP1   RAAC
2007-RP4 10719 RAAC 2007-RP3 10718 RAAC 2007-RP2 10715 RAAC 2007-RP1 10805 RAAC
2006-SP4 10804 RAAC 2006-SP3 10803 RAAC 2006-SP2 10802 RAAC 2006-SP1 10801 RAAC
2006-RP4 10800 RAAC 2006-RP3 10799 RAAC 2006-RP2

 

 



10798 RAAC 2006-RP1 10797 RAAC 2005-SP3 10796 RAAC 2005-SP2 10795 RAAC 2005-RP3
10794 RAAC 2005-RP2 10793 RAAC 2005-RP1 5216 MSLT 2007-2 5202 MSLT 2007-1 10791
LUM 2006-3 10790 HALO 2007-AR1   GSR 2007-AR1 10789 GSR 2006-AR2   GSR 2006-AR2
  GMACMLT 2006-J1   GMACMLT 2006-AR2   GMACMLT 2006-AR1   GMACMLT 2005-J1  
GMACMLT 2005-AR6 4599 GMACMLT 2005-AR5 4598 GMACMLT 2005-AR4 4597 GMACMLT
2005-AR3 4596 GMACMLT 2005-AR2 4595 GMACMLT 2005-AR1 4594 GMACMLT 2005-AF2 4593
GMACMLT 2005-AF1 4592 GMACMLT 2005-AA1   GMACMLT 2004-J6   GMACMLT 2004-J5  
GMACMLT 2004-J4   GMACMLT 2004-J3   GMACMLT 2004-J2   GMACMLT 2004-J1 4591
GMACMLT 2004-GH1 4590 GMACMLT 2004-AR2 4589 GMACMLT 2004-AR1   GMACMLT 2003-J9
4588 GMACMLT 2003-J8 4587 GMACMLT 2003-J7 4586 GMACMLT 2003-J6 4585 GMACMLT
2003-J5 4584 GMACMLT 2003-J10   GMACMLT 2003-GH2

 

 



4583 GMACMLT 2003-GH1 4582 GMACMLT 2003-AR2 4581 GMACMLT 2003-AR1 4580 GMACM
2007-HE3   DBALT 2007-RAMP1 10779 2007-E1   2006-WH17 5185 TCMLT 2006-1 5140
Subflow 2005 5240 Subflow 2005 4690 SEQ 2007-4 4688 SEQ 2007-2 4687 SEQ 2007-1
4677 SEQ 2004-4 4676 SEQ 2004-3 4675 SEQ 2004-12 4673 SEQ 2004-10   SASCO
2007-GEL2   SASCO 2006-GEL3 5070 RAST 2005-A6CB 4788 ONEWEST BANK FSB 4748
NCHELT 2004-A 5218 NAAC 2007-2 4746 NAAC 2005-AP1 5124 NAAC 2004-AP2 5117 NAAC
2004-AP1 5180 MSLT 2006-2 5192 MSLT 2006-03 5164 MSLT 2005-03 5146 MSLT 2005-01
5127 MSLT 2004-1 4743 MLMI 2005-A6 5189 MARM 2006-OA2 4714 MARM 2005-1 4698 MANA
2007-OAR3   LXS 2006-GP4   LXS 2006-GP3   LXS 2006-GP2   LXS 2006-GP1   LXS
2006-4N

 

 



10909 LXS 2006-12N 10908 LXS 2006-10N 5175 LUM 2006-4 5260 ISAC 2007-3 4527 ISAC
2006-5   ISAC 2006-4 4525 ISAC 2006-2 4524 ISAC 2006-1 4528 ISAC 2005-1 4523
ISAC 2004-4 4522 ISAC 2004-2 4521 ISAC 2004-1 4520 ISAC 2003-3 4519 ISAC 2003-1
4518 ISAC 2002-3 4517 ISAC 2002-2   ICMB 2007-A 4515 ICMB 2005-8 4514 ICMB
2005-4 4513 ICMB 2005-2 4512 ICMB 2005-1 4511 ICMB 2004-9 4510 ICMB 2004-8 4509
ICMB 2004-7 4508 ICMB 2004-5 4507 ICMB 2004-4 4902 ICMB 2004-11 4506 ICMB
2004-10 4505 ICMB 2003-9F 5214 HVMLT 2007-4 5205 HVMLT 2007-3 5222 HVMLT 2007-07
5220 HVMLT 2007-06 5193 HVMLT 2006-SB1 5197 HVMLT 2006-14 5194 HVMLT 2006-10
5163 HVMLT 2005-15 5158 HVMLT 2005-11   GSR 2006-AR1   GSR 2006-4F

 

 



5188 GSMPS 2006-RP2   GPMF 2007-AR2   GPMF 2007-AR1   GPMF 2006-AR8   GPMF
2006-AR7   GPMF 2006-AR6   GPMF 2006-AR5   GPMF 2006-AR4 4799 FHAVA 2002-9 4694
DMSI 2004-5 4693 DMSI 2004-4 4691 DMSI 2004-1 5219 DBALT 2007-OA5 5215 DBALT
2007-OA4 5213 DBALT 2007-OA3 4774 DBALT 2005-3 4773 DBALT 2003-4XS 4772 DBALT
2003-2XS 4766 CSFB 2005-9   BSALTA 2006-3 5169 BSALTA 2006-1 4865 BSABS 2004-BO1
4804 WELLS FARGO BANK, N.A. 4627 BAFC 2006-4 4623 ARMT 2005-9 4645 ARMT 2005-11
5207 ACE 2007-HE4 5057 2004-WH6 10020 2003-7 5073 2002-Flow   E*Trade Bank - FB
5096 E*Trade Bank 5210 Macquarie Mortgages USA, Inc. - FB 5236 E*Trade Bank 5072
EMC FHA/VA 2002-1 5071 EMC FHA/VA 2003-1 5094 AMALGAMATED BANK 5095 Washington
Mutual Mortgage Securities Corp 5173 TCF National Bank   Everbank   BOA Merrill
Lynch Global Securities

 

 

SCHEDULE III

RETAINED SERVICING FEE PERCENTAGE

From Month1 To Month Retained Fee   1 3 16.75   4 6 15.75   7 9 15.25   10 12
14.75   13 15 14.75   16 18 14.25   19 21 13.75   22 24 13.50   25 27 13.50   28
30 13.25   31 33 13.00   34 36 13.00   37 39 13.00   40 42 13.00   43 45 13.00  
46 48 13.00   49 51 13.00   52 54 13.00   55 57 13.00   58 60 13.00   61 63
13.00   64 66 13.00   67 69 13.00   70 72 13.00  

 

 



1 Starting with July 2013.

 

 

SCHEDULE IV

TARGET RATIO SCHEDULE   Month1 Target Advance Ratio Month Target Advance Ratio 1
2.87% 37 1.67% 2 2.82% 38 1.64% 3 2.85% 39 1.62% 4 2.77% 40 1.59% 5 2.70% 41
1.57% 6 2.66% 42 1.54% 7 2.62% 43 1.52% 8 2.58% 44 1.50% 9 2.54% 45 1.50% 10
2.50% 46 1.50% 11 2.47% 47 1.50% 12 2.43% 48 1.50% 13 2.39% 49 1.50% 14 2.36% 50
1.50% 15 2.32% 51 1.50% 16 2.29% 52 1.50% 17 2.25% 53 1.50% 18 2.22% 54 1.50% 19
2.19% 55 1.50% 20 2.15% 56 1.50% 21 2.12% 57 1.50% 22 2.09% 58 1.50% 23 2.06% 59
1.50% 24 2.03% 60 1.50% 25 2.00% 61 1.50% 26 1.97% 62 1.50% 27 1.94% 63 1.50% 28
1.91% 64 1.50% 29 1.88% 65 1.50% 30 1.85% 66 1.50% 31 1.82% 67 1.50% 32 1.80% 68
1.50% 33 1.77% 69 1.50% 34 1.74% 70 1.50% 35 1.72% 71 1.50% 36 1.69% 72 1.50%

 

 

1 Starting with July 2013.

-1-

 

SCHEDULE V

 

VALUATION PERCENTAGE

Investor
Number  Deal Name  Purchase
Price
(BPs)  2959  AMSI 2002-AR1   —  2960  AMSI 2003-7   —  2964  ARSI 2003-W4   — 
2965  ARSI 2004-W3   —  2969  BOND SECURITIZATION 2003-1   —  2971  C-BASS
1999-CB1   (129.58) 2972  C-BASS 1999-CB2   (126.47) 3105  FREMONT HM LN TR
2002-1   22.42  3106  FREMONT HM LN TR 2002-2   37.18  3107  FREMONT HM LN TR
2003-1   34.13  3142  GSAMP 2003-NC1   42.95  3195  MLMI 2002-NC1   18.06  3201 
MORGAN STANLEY 2002-AM2   (26.70) 3203  MORGAN STANLEY 2002-HE2   (58.88) 3214 
NAAC 2003-A2   52.11  3234  PC 2005-2   37.73  3322  RAAC 2007-SP2   28.05 
3327  RALI 2003-QS17   (21.89) 3329  RALI 2003-QS19   (41.57) 3337  RALI
2005-QS6   38.44  3346  RALI 2003-QS15   58.00  3350  RALI 2004-QA6   (26.94)
3354  RALI 2004-QS16   (32.61) 3358  RALI 2004-QS7   (0.62) 3359  RALI 2005-QA3 
 (18.65) 3361  RALI 2005-QS14   (9.97) 3362  RALI 2005-QS16   59.65  3363  RALI
2005-QS17   61.12  3366  RALI 2006-QS7   41.64  3371  RAMP 2003-RP1   (32.49)
3372  RAMP 2003-RP2   (13.07) 3374  RAMP 2003-SL1   77.10  3381  RAMP 2005-RP2 
 18.23  3385  RAMP 2006-RP1   25.64  3386  RAMP 2006-RP2   10.83 

 

 



3387  RAMP 2006-RP3   21.19  3389  RAMP 2007-RP1   24.84  3392  RAMP 2007-RP4 
 24.16  3402  SABR 2004-NC3   59.36  3404  SBM7 2002-WMC2   (1.19) 3408 
Soundview 2001-2   (44.53) 3413  Soundview 2007-2   (70.26) 3425  TERWIN
2003-7SL   (66.05) 3428  TERWIN 2004-10SL   (91.24) 3429  TERWIN 2004-2SL 
 (51.65) 3430  TERWIN 2004-6SL   (42.61) 3451  CMLTI 2003-HE2   57.67  3535 
C-BASS 2003-CB4   (10.74) 3553  GSAA 2007-S1   11.89  3218  Option One 2002-5 
 —  3315  RAAC 2005-SP2   31.98  3318  RAAC 2006-SP2   31.98  3321  RAAC
2007-SP1   23.23  3325  RALI 2003-QS11   (12.83) 3326  RALI 2003-QS13   (23.43)
3348  RALI 2003-QS4   14.98  3376  RAMP 2004-SL1   40.79  3380  RAMP 2005-RP1 
 5.45  3384  RAMP 2005-SL2   14.14  3388  RAMP 2006-RP4   22.60  3390  RAMP
2007-RP2   28.14  3391  RAMP 2007-RP3   22.00  3452  CMLTI 2004-NCM1 (Nat City) 
 (24.97) 3778  MSMLT 2007-2AX   32.16  3779  MSMLT 2007-5AX   18.89  3785  MSM
2006-15XS   2.58  3787  MSM 2007-8XS   14.75  3788  MSM 2007-10XS   36.55  3796 
MSM 2007-11AR   49.49  3810  MSAC 2007-SEA1   23.72  3825  MSM 2007-13   28.80 
3826  MSM 2007-14AR   43.29  3827  MSM 2007-15AR   16.52  3853  Saxon 01-3 
 (23.91) 3856  Saxon 02-1   (14.66) 3976  ABFC 2001-AQ1   — 

 

 



3977  ABFC 2002-OPT1   (6.70) 3978  ABFC 2003-OPT1   22.94  3984  ABFC 2005-AQ1 
 65.32  3985  ABFC 2005-HE1   65.99  3988  ABFC 2006-OPT1   45.77  3989  ABFC
2006-OPT2   58.69  3990  ABFC 2006-OPT3   62.97  3992  ABSC 2001-HE3   (24.41)
3998  ACE Series 2001-AQ1   —  4002  ACE Series 2005-SD1   —  4005  AHM Assets
Trust 2005-1   23.83  4006  AHM Assets Trust 2005-2   —  4007  AHM Assets Trust
2006-1   27.73  4008  AHM Assets Trust 2006-2   30.45  4011  AHM Assets Trust
2006-5   29.09  4012  AHM Assets Trust 2006-6   30.17  4015  AHM Assets Trust
2007-3   —  4016  AHM Assets Trust 2007-4   39.66  4017  AHM Assets Trust
2007-5   25.77  4020  AHM Investment Trust 2004-2   14.80  4021  AHM Investment
Trust 2004-3   19.43  4022  AHM Investment Trust 2004-4   17.87  4023  AHM
Investment Trust 2005-1   20.39  4024  AHM Investment Trust 2005-2   16.35 
4025  AHM Investment Trust 2005-3   18.96  4026  AHM Investment Trust 2005-4A 
 20.13  4028  AHM Investment Trust 2005-SD1   —  4030  AHM Investment Trust
2006-2   5.83  4031  AHM Investment Trust 2006-3   16.49  4032  AHM Investment
Trust 2007-1   26.61  4033  AHM Investment Trust 2007-2   10.03  4034  AHM
Investment Trust 2007-A   (5.41) 4036  AHM Investment Trust 2007-SD1   —  4041 
AMSI 2001-2   (28.03) 4042  AMSI 2001-A   (22.51) 4043  AMSI 2002-2   7.83 
4044  AMSI 2002-3   3.45  4045  AMSI 2002-4   18.64  4046  AMSI 2002-A   (2.91)
4047  AMSI 2002-AR1   (30.41) 4048  AMSI 2002-B   (6.99)

 

 



4049  AMSI 2002-C   13.86  4050  AMSI 2002-D   19.81  4051  AMSI 2003-1   20.09 
4052  AMSI 2003-10   52.14  4053  AMSI 2003-11   37.59  4054  AMSI 2003-12 
 42.24  4055  AMSI 2003-13   40.97  4056  AMSI 2003-2   9.17  4057  AMSI 2003-5 
 42.97  4058  AMSI 2003-6   35.40  4059  AMSI 2003-7   (3.44) 4060  AMSI 2003-8 
 38.12  4061  AMSI 2003-9   47.30  4062  AMSI 2003-AR1   32.38  4063  AMSI
2003-AR2   37.17  4064  AMSI 2003-AR3   39.70  4065  AMSI 2003-IA1   9.96  4066 
AMSI 2004-FR1   62.70  4067  AMSI 2004-IA1   27.73  4068  AMSI 2004-R1   53.10 
4073  AMSI 2004-R10   30.10  4074  AMSI 2004-R11   44.44  4075  AMSI 2004-R12 
 47.23  4076  AMSI 2004-R2   49.85  4077  AMSI 2004-R3   45.51  4078  AMSI
2004-R4   25.44  4079  AMSI 2004-R5   35.34  4080  AMSI 2004-R6   33.85  4081 
AMSI 2004-R7   35.68  4082  AMSI 2004-R8   30.35  4083  AMSI 2004-R9   29.70 
4084  AMSI 2005-R1   39.05  4086  AMSI 2005-R11   46.74  4087  AMSI 2005-R2 
 42.27  4088  AMSI 2005-R3   42.25  4089  AMSI 2005-R4   39.61  4090  AMSI
2005-R5   35.47  4091  AMSI 2005-R6   42.36  4092  AMSI 2005-R7   39.66  4094 
AMSI 2005-R9   56.79  4095  AMSI 2006-R1   37.44 

  

 



4096  AMSI 2006-R2   22.70  4101  Lehman ARC 2002-BC6   (0.30) 4102  Lehman ARC
2002-BC8   9.65  4104  ARSI 2003-W1   52.03  4105  ARSI 2003-W10   39.14  4106 
ARSI 2003-W2   36.79  4107  ARSI 2003-W3   59.16  4108  ARSI 2003-W4   56.57 
4109  ARSI 2003-W5   66.01  4110  ARSI 2003-W6   51.22  4111  ARSI 2003-W7 
 51.20  4112  ARSI 2003-W8   46.75  4113  ARSI 2003-W9   49.23  4114  ARSI
2004-PW1   39.54  4115  ARSI 2004-W1   48.13  4116  ARSI 2004-W10   39.51  4118 
ARSI 2004-W2   49.94  4119  ARSI 2004-W3   53.96  4120  ARSI 2004-W4   45.38 
4121  ARSI 2004-W5   54.17  4122  ARSI 2004-W6   60.46  4123  ARSI 2004-W7 
 50.79  4124  ARSI 2004-W8   31.56  4125  ARSI 2004-W9   53.25  4126  ARSI
2005-W1   47.92  4128  ARSI 2005-W3   48.98  4129  ARSI 2005-W4   46.60  4131 
ARSI 2006-M1   28.32  4132  ARSI 2006-M2   33.77  4133  ARSI 2006-M3   31.35 
4136  ARSI 2006-W3   29.58  4137  ARSI 2006-W4   28.44  4138  ARSI 2006-W5 
 26.98  4139  Banc of America Funding Corp. 2008-1   15.69  4142  Bear Stearns
ABS I Trust 2006-AC3   (5.50) 4151  Citigroup CMLTI 2006-AMC1   29.65  4152 
Citigroup CMLTI 2006-HE2   17.66  4165  Deutsche DBALT 2006-AB2   (12.08) 4166 
Deutsche DBALT 2006-AB3   20.54  4167  Deutsche DBALT 2006-AB4   22.76  4171 
Deutsche DBALT 2006-AR5   — 

 

 



4172  Deutsche DBALT 2006-AR6   —  4173  Deutsche DBALT 2007-1   —  4175 
Deutsche DBALT 2007-AB1   (3.83) 4176  First Franklin 2001-FF1   (81.45) 4177 
First Franklin 2001-FF2   (7.01) 4179  Goldman Sachs GSAA Home Equity 2006-10 
 (2.71) 4180  Goldman Sachs GSAA Home Equity 2006-11   15.65  4181  Goldman
Sachs GSAA Home Equity 2006-6   (1.42) 4182  Goldman Sachs GSAA Home Equity
2006-9   —  4183  Goldman Sachs GSAMP 2003-HE2   —  4184  Goldman Sachs GSAMP
2004-OPT   75.83  4185  Goldman Sachs GSAMP 2006-S4   —  4186  Goldman Sachs GSR
2006-AR1   24.64  4187  Goldman Sachs GSR 2006-AR2   26.97  4188  Goldman Sachs
GSR 2006-OA1   19.59  4192  HSBC HASCO 2005-I1   86.99  4193  HSBC HASCO
2005-OPT1   70.54  4198  HSBC HASCO 2007-HE1   —  4207  HarborView Mortgage Loan
Trust 2006-14   33.96  4208  HarborView Mortgage Loan Trust 2006-6   8.06  4209 
HarborView Mortgage Loan Trust 2006-7   40.67  4210  HarborView Mortgage Loan
Trust 2007-2   33.07  4216  Luminent Mortgage Trust 2006-7   —  4223  MASTR ABS
Trust 2007-HE2   64.83  4224  MASTR ALT Series 2006-2   1.69  4226  MASTR ARM
Trust 2005-8   21.50  4227  MASTR ARM Trust 2006-OA1   27.04  4229  MASTR ARM
Trust 2007-1   52.04  4231  OOMC MESA Trust 2001-2   (43.03) 4237  Merrill Lynch
Series 2002-HE1   5.73  4240  Merrill Lynch Series 2004-OPT1   65.87  4243 
Morgan Stanley 2004-OP1   36.77  4244  Morgan Stanley 2005-HE1   —  4245  Morgan
Stanley 2005-HE2   —  4247  Morgan Stanley 2006-5AR   34.25 

 

 



4255  OOMC Loan Trust 1999-A   (38.63) 4256  OOMC Loan Trust 1999-B   (46.50)
4257  OOMC Loan Trust 1999-C   (40.21) 4260  OOMC Loan Trust 2000-A   (43.05)
4261  OOMC Loan Trust 2000-B   (46.07) 4262  OOMC Loan Trust 2000-C   (48.62)
4263  OOMC Loan Trust 2000-D   (59.54) 4264  OOMC Loan Trust 2001-4   26.50 
4265  OOMC Loan Trust 2001-A   (41.75) 4266  OOMC Loan Trust 2001-B   (37.99)
4267  OOMC Loan Trust 2001-C   (10.60) 4268  OOMC Loan Trust 2001-D   (12.02)
4270  OOMC Loan Trust 2002-2 -STEP   100.77  4272  OOMC Loan Trust 2002-4 
 18.67  4273  OOMC Loan Trust 2002-5   (4.71) 4275  OOMC Loan Trust 2002-A
-STEP   61.20  4302  OOMC Loan Trust 2007-HL1   57.95  4304  OOMC Woodbridge
2002-2   (45.69) 4308  QUEST 2002-X1   (22.74) 4309  QUEST 2003-X2   (35.85)
4310  QUEST 2003-X3   (16.71) 4311  QUEST 2003-X4   (8.06) 4312  QUEST 2004-X1 
 (31.43) 4313  QUEST 2004-X2   25.17  4314  QUEST 2004-X3   22.78  4315  QUEST
2005-X1   30.87  4316  QUEST 2005-X2   26.06  4317  QUEST 2006-X1   19.58  4318 
QUEST 2006-X2   (15.24) 4324  Lehman SAIL 2003-BC10 Step Fee   98.21  4325 
Lehman SAIL 2003-BC11 Step Fee   (10.63) 4326  Lehman SAIL 2003-BC12   93.21 
4327  Lehman SAIL 2003-BC13   97.96  4328  Lehman SAIL 2003-BC2   —  4329 
Lehman SAIL 2003-BC4   —  4331  Lehman SAIL 2003-BC6   24.14  4332  Lehman SAIL
2003-BC7   24.21  4333  Lehman SAIL 2003-BC8   33.09  4334  Lehman SAIL
2003-BC9   —  4337  Lehman SAIL 2004-11   70.98  4338  Lehman SAIL 2004-2 
 112.99 

 

 



4339  Lehman SAIL 2004-3   70.07  4340  Lehman SAIL 2004-4   55.19  4341  Lehman
SAIL 2004-6   64.17  4342  Lehman SAIL 2004-7   94.80  4344  Lehman SAIL 2004-8 
 68.46  4349  Lehman SAIL 2005-3   70.68  4350  Lehman SAIL 2005-4   69.41 
4351  Lehman SAIL 2005-5   68.49  4352  Lehman SAIL 2005-6   102.96  4355 
Lehman SAIL 2006-BNC3   (39.26) 4356  Bear Stearns SAMI II Trust 2006-AR5 
 14.88  4360  Lehman SASCO 1999-BC4   (42.10) 4372  Lehman SASCO 2005-S7 
 (14.62) 4373  Lehman SASCO 2005-SC1   (71.55) 4379  Lehman SASCO 2006-Z 
 56.99  4381  Lehman SASCO 2007-GEL2   —  4382  Lehman SASCO 2007-TC1   —  4384 
Salomon Brothers 1997-LB6   —  4385  Salomon Brothers 1998-AQ1   —  4386 
Salomon Brothers 1998-NC7   —  4403  Soundview 2007-OPT2   67.68  4404 
Soundview 2007-OPT3   68.11  4422  AHM Assets Trust 2007-SD2   —  2652  SGMS
2007-AHL1   37.18  2709  NMFT 2003-2   36.94  2710  NMFT 2003-3   49.48  2711 
NMFT 2003-4   43.10  2715  NMFT 2004-4   29.62  2764  NMI 2006-5   13.83  3048 
Equity One 2002-4   1.18  3052  Equity One 2003-3   32.96  3056  Equity One
2004-3   66.69  3058  Equity One 2004-5   63.30  3065  Equity One 2005-C 
 47.39  3066  Equity One 2005-5   63.82  3067  Equity One 2005-D   53.00  3114 
GPMF 2006-OH1   72.75  3115  GSAA 2006-10   85.04  3116  GSAA 2006-11   55.81 
3117  GSAA 2006-14   63.52  3118  GSAA 2006-15   76.61 

 

 



3119  GSAA 2006-16   65.45  3120  GSAA 2006-17   60.24  3121  GSAA 2006-18 
 76.19  3122  GSAA 2006-19   61.36  3123  GSAA 2006-20   59.37  3124  GSAA
2006-3   25.54  3125  GSAA 2006-4   92.09  3126  GSAA 2006-5   72.79  3127  GSAA
2006-6   18.53  3128  GSAA 2006-7   10.97  3129  GSAA 2006-8   6.94  3130  GSAA
2006-9   51.64  3131  GSAA 2007-07   11.49  3132  GSAA 2007-08   17.99  3133 
GSAA 2007-09   25.94  3134  GSAA 2007-1   64.71  3135  GSAA 2007-10   8.17 
3136  GSAA 2007-2   18.39  3137  GSAA 2007-3   9.44  3138  GSAA 2007-4   73.39 
3139  GSAA 2007-5   73.89  3140  GSAA 2007-6   58.08  3171  GSR 2006-10F 
 45.71  3172  GSR 2006-2F   40.48  3173  GSR 2006-3F   56.20  3174  GSR 2006-4F 
 43.39  3175  GSR 2006-5F   58.93  3176  GSR 2006-8F   35.27  3177  GSR
2006-OA1   54.97  3178  GSR 2007-1F   45.76  3179  GSR 2007-2F   45.81  3180 
GSR 2007-4F   45.44  3181  GSR 2007-5F   53.58  3182  GSR 2007-AR1   51.97 
3183  GSR 2007-OA1   48.45  3184  GSR 2007-OA2   46.26  3187  Homeowner’s
Financial 1996-1   (155.46) 3238  CWABS 2002-03   (3.80) 3241  CWABS 2002-BC1 
 (18.42) 3243  CWABS 2002-BC3   1.90  3244  CWABS 2004-BC2   24.00 

 

 



3245  CWABS 2004-BC3   8.50  3253  CWALT 2004-09T1   83.28  3260  CWALT 2004-J2 
 13.05  3261  CWALT 2004-J3   (35.56) 3263  CWALT 2004-J8   (36.15) 3264  CWALT
2007-2 CB   (11.32) 3266  CWALT 2007-6   (12.26) 3267  CWMBS 1998-04 ALT 1998-2 
 (80.01) 3273  CWMBS 2002-39_CHL 2002-39   7.48  3274  CWMBS 2002-J5_CHL
2002-J5   13.92  3275  CWMBS 2003-01_CHL 2003-1   11.74  3277  CWMBS 2003-03_CHL
2003-03   (27.23) 3280  CWMBS 2003-11_CHL 2003-11   0.79  3281  CWMBS 2003-13
ALT 2003-5T2   20.32  3282  CWMBS 2003-16 ALT 2003-6T2   22.79  3283  CWMBS
2003-22 ALT 2003-9T1   6.79  3284  CWMBS 2003-25 ALT 2003-11T1   3.47  3286 
CWMBS 2003-33 ALT 2003-15T2   27.92  3287  CWMBS 2003-34_CHL 2003-34   13.22 
3293  CWMBS 2003-55 ALT 2003-21T1   98.81  3295  CWMBS 2003-J11 ALT 2003-J1 
 7.36  3300  CWMBS 2003-J8_CHL 2003-J8   27.56  3304  Popular 2006-C   35.76 
3305  Popular 2006-D   34.34  3306  Popular 2006-E   36.59  3314  RAAC 2004-SP3 
 87.37  3324  RALI 2002-QS6   (64.66) 3328  RALI 2003-QS18   (73.23) 3330  RALI
2003-QS6   (18.65) 3332  RALI 2003-QS8   (8.15) 3333  RALI 2004-QA3   (42.64)
3334  RALI 2004-QS15   (16.23) 3335  RALI 2004-QS5   (33.87) 3336  RALI
2004-QS8   56.44  3339  RALI 2001-QS16   (73.83) 3340  RALI 2001-QS17   78.36 
3342  RALI 2002-QS10   85.57  3343  RALI 2002-QS3   (7.46) 3344  RALI 2002-QS8 
 (280.06) 3347  RALI 2003-QS2   35.17  3349  RALI 2004-QA4   (48.15)

 

 



3352  RALI 2004-QS12   (22.55) 3353  RALI 2004-QS14   (19.62) 3356  RALI
2004-QS4   (34.80) 3360  RALI 2005-QS12   (48.03) 3364  RALI 2005-QS4   44.20 
3365  RALI 2006-QS2   6.53  3367  RAMP 2001-RS3   (34.01) 3377  RAMP 2004-SL2 
 1.79  3378  RAMP 2004-SL3   69.60  3379  RAMP 2004-SL4   33.51  3399  RFMSI
2005-S8   30.45  3400  RFMSI 2006-S10   89.09  3453  CPT 2004-EC1   59.38  3458 
Equity One 1999-1   (40.70) 3459  Equity One 2001-3   (18.60) 3460  Equity One
2002-1   (17.28) 3464  Equity One 2005-2   67.63  3466  Equity One 2005-3 
 69.12  3494  SASC 2004-13   (32.29) 3495  SASC 2004-7   34.32  3503  UBS
2001-PB1   (110.62) 3504  UBS 2001-PB2   (56.17) 3506  Chase 2003-S13   65.70 
3797  NMFT 2005-1   20.43  3799  NMFT 2005-3   36.42  3802  NMI 2006-2   16.98 
3803  NMI 2006-3   13.31  3804  NMI 2006-4   13.05  3845  Saxon 99-3   (49.89)
3846  Saxon 99-5   (42.18) 3847  Saxon 00-1   (32.70) 3850  Saxon 00-4   (36.52)
   SARM 2007-3   26.61  10636  RFSC 2004-RP1   (17.30)    RFMSI 2007-SA4 
 44.12     RFMSI 2007-SA3   56.13     RFMSI 2007-SA2   39.52     RFMSI 2007-SA1 
 56.57  10905  RFMSI 2007-S9   45.61     RFMSI 2007-S8   51.87     RFMSI
2007-S7   48.18     RFMSI 2007-S6   53.07 

 

 



10904  RFMSI 2007-S5   50.15  10903  RFMSI 2007-S4   50.83     RFMSI 2007-S3 
 58.09     RFMSI 2007-S2   58.07  10902  RFMSI 2007-S1   55.53     RFMSI
2006-SA4   38.75     RFMSI 2006-SA3   49.69     RFMSI 2006-SA2   53.64  10901 
RFMSI 2006-SA1   49.64     RFMSI 2006-S9   53.21     RFMSI 2006-S8   59.15 
10900  RFMSI 2006-S7   48.94  10899  RFMSI 2006-S6   52.88     RFMSI 2006-S5 
 48.00  10898  RFMSI 2006-S4   56.27  10897  RFMSI 2006-S3   54.98  10896  RFMSI
2006-S2   52.31     RFMSI 2006-S12   48.98     RFMSI 2006-S11   55.47     RFMSI
2006-S10   55.20  10895  RFMSI 2006-S1   52.75  10894  RFMSI 2005-SA5   40.34 
10893  RFMSI 2005-SA4   31.49  10892  RFMSI 2005-SA3   31.91  10891  RFMSI
2005-SA2   50.06  10890  RFMSI 2005-SA1   28.45  10889  RFMSI 2005-S9   52.33 
10888  RFMSI 2005-S8   52.90  10886  RFMSI 2005-S6   47.99  10885  RFMSI
2005-S5   45.63  10884  RFMSI 2005-S4   50.73  10883  RFMSI 2005-S3   16.90 
10881  RFMSI 2005-S1   47.47 

 

 



10660  RFMSI 2004-SA1   53.27  10659  RFMSI 2004-S9   48.36  10658  RFMSI
2004-S8   61.42  10657  RFMSI 2004-S7   33.84  10656  RFMSI 2004-S6   58.04 
10655  RFMSI 2004-S5   58.88  10654  RFMSI 2004-S4   56.22  10653  RFMSI
2004-S3   31.93  10652  RFMSI 2004-S2   50.73  10651  RFMSI 2004-S1   56.93 
10606  RFMSI 2004-PS1   23.12  10567  RFMSI 2003-S7   63.34  10566  RFMSI
2003-S6   38.27  10565  RFMSI 2003-S4   58.17  10564  RFMSI 2003-S20   39.18 
10563  RFMSI 2003-S19   51.59  10562  RFMSI 2003-S18   33.77  10561  RFMSI
2003-S17   58.55  10560  RFMSI 2003-S16   36.62  10559  RFMSI 2003-S15   37.50 
10558  RFMSI 2003-S14   34.26  10557  RFMSI 2003-S13   62.37  10556  RFMSI
2003-S12   53.43 

 

 



10555  RFMSI 2003-S11   28.64  10554  RFMSI 2003-S10   55.28  10880  RASC
2007-KS4   19.90  10879  RASC 2007-KS3   21.19  10878  RASC 2007-KS2   19.91 
10877  RASC 2007-KS1   23.52  10875  RASC 2006-KS9   19.98  10874  RASC
2006-KS8   17.44  10873  RASC 2006-KS7   16.65  10872  RASC 2006-KS6   16.06 
10871  RASC 2006-KS5   19.07  10870  RASC 2006-KS4   12.28  10869  RASC
2006-KS3   17.50  10868  RASC 2006-KS2   16.71  10867  RASC 2006-KS1   18.25 
10707  RASC 2005-KS9   19.79  10706  RASC 2005-KS8   17.08  10705  RASC
2005-KS7   17.32  10704  RASC 2005-KS6   19.89  10703  RASC 2005-KS5   22.04 
10702  RASC 2005-KS4   22.40  10701  RASC 2005-KS3   16.73  10700  RASC
2005-KS2   12.75 

 

 



10699  RASC 2005-KS12   18.11  10698  RASC 2005-KS11   18.37  10697  RASC
2005-KS10   19.21  10696  RASC 2005-KS1   9.48  10684  RASC 2005-AHL3   19.42 
10683  RASC 2005-AHL2   24.35  10682  RASC 2005-AHL1   17.01  10602  RASC
2004-KS8   40.95  10600  RASC 2004-KS6   26.76  10599  RASC 2004-KS5   26.89 
10598  RASC 2004-KS3   14.71  10597  RASC 2004-KS2   20.80  10596  RASC
2004-KS12   3.71  10595  RASC 2004-KS11   11.02  10594  RASC 2004-KS10   6.72 
10593  RASC 2004-KS1   19.98  10512  RASC 2003-KS8   19.48  10511  RASC
2003-KS7   17.71  10510  RASC 2003-KS6   (14.04) 10509  RASC 2003-KS3   (12.90)
10508  RASC 2003-KS2   (5.51) 10507  RASC 2003-KS11   14.92  10506  RASC
2003-KS10   29.45 

 

 



10461  RASC 2002-KS2   (34.84) 10444  RASC 2001-KS3   (29.37) 10443  RASC
2001-KS2   (29.67) 10865  RAMP 2007-RZ1   22.96  10864  RAMP 2007-RS2   18.29 
10863  RAMP 2007-RS1   17.42  10862  RAMP 2006-RZ5   19.50  10861  RAMP
2006-RZ4   19.58  10860  RAMP 2006-RZ3   16.97  10859  RAMP 2006-RZ2   16.85 
10858  RAMP 2006-RZ1   19.77  10857  RAMP 2006-RS6   20.43  10856  RAMP
2006-RS5   21.24  10855  RAMP 2006-RS4   21.07  10854  RAMP 2006-RS3   22.26 
10853  RAMP 2006-RS2   23.79  10852  RAMP 2006-RS1   22.66  10851  RAMP
2006-NC3   19.66  10850  RAMP 2006-NC2   20.53  10849  RAMP 2006-NC1   20.74 
10848  RAMP 2006-EFC2   19.82  10847  RAMP 2006-EFC1   20.48  10846  RAMP
2005-SL2   (4.76)

 

 



10845  RAMP 2005-SL1   2.28  10844  RAMP 2005-RZ4   14.80  10843  RAMP 2005-RZ3 
 18.89  10842  RAMP 2005-RZ2   5.45  10841  RAMP 2005-RZ1   (8.67) 10839  RAMP
2005-RS8   19.58  10838  RAMP 2005-RS7   23.64  10837  RAMP 2005-RS6   19.66 
10836  RAMP 2005-RS5   21.44  10835  RAMP 2005-RS4   18.36  10834  RAMP
2005-RS3   19.33  10833  RAMP 2005-RS2   14.54  10832  RAMP 2005-RS1   17.08 
10694  RAMP 2005-EFC6   18.84  10693  RAMP 2005-EFC5   24.01  10692  RAMP
2005-EFC4   25.44  10691  RAMP 2005-EFC3   26.01  10690  RAMP 2005-EFC2   22.65 
10689  RAMP 2005-EFC1   23.65  10664  RAMP 2004-SL4   16.02  10663  RAMP
2004-SL3   23.83  10662  RAMP 2004-SL2   17.68  10661  RAMP 2004-SL1   6.57 

 

 



10650  RAMP 2004-RZ4   (1.97) 10649  RAMP 2004-RZ3   (3.12) 10647  RAMP
2004-RZ1   (0.89) 10646  RAMP 2004-RS8   12.00  10644  RAMP 2004-RS6   22.42 
10643  RAMP 2004-RS4   13.63  10642  RAMP 2004-RS3   16.57  10641  RAMP
2004-RS2   14.33  10640  RAMP 2004-RS12   16.11  10639  RAMP 2004-RS11   11.09 
10638  RAMP 2004-RS10   14.45  10592  RAMP 2004-KR2   9.33  10591  RAMP
2004-KR1   4.49  10569  RAMP 2003-SL1   48.96  10546  RAMP 2003-RS7   19.97 
10544  RAMP 2003-RS10   13.16  10499  RAMP 2002-SL1   12.54  10497  RAMP
2002-RZ3   (8.66) 10496  RAMP 2002-RZ2   (17.91) 10495  RAMP 2002-RS3   (6.06)
10494  RAMP 2002-RS2   (17.52) 10460  RAMP 2001-RS2   (18.79)    RALI 2007-QS9 
 20.50     RALI 2007-QS8   27.48 

 

 



10670  RALI 2007-QS7   29.71  10669  RALI 2007-QS6   24.81  10668  RALI
2007-QS5   29.36  10667  RALI 2007-QS4   23.87  10666  RALI 2007-QS3   29.79    
RALI 2007-QS2   32.25     RALI 2007-QS11   19.23  10612  RALI 2007-QS10   18.59 
   RALI 2007-QS1   27.79     RALI 2007-QA5   37.80     RALI 2007-QA4   26.49    
RALI 2007-QA3   26.93     RALI 2007-QA2   32.51     RALI 2007-QA1   28.23 
10831  RALI 2006-QS9   29.42  10830  RALI 2006-QS8   25.82     RALI 2006-QS7 
 30.05  10829  RALI 2006-QS6   26.30  10828  RALI 2006-QS5   29.36  10827  RALI
2006-QS4   31.31  10826  RALI 2006-QS3   27.26  10825  RALI 2006-QS2   29.62 

 

 



10824  RALI 2006-QS18   21.69     RALI 2006-QS17   28.26  10823  RALI 2006-QS16 
 25.15  10822  RALI 2006-QS15   21.68     RALI 2006-QS14   28.97  10821  RALI
2006-QS13   25.06  10820  RALI 2006-QS12   25.37  10819  RALI 2006-QS11   28.77 
10818  RALI 2006-QS10   27.69  10817  RALI 2006-QS1   35.57  10816  RALI
2006-QA9   20.63  10815  RALI 2006-QA8   24.20     RALI 2006-QA7   22.10  10814 
RALI 2006-QA6   24.54  10813  RALI 2006-QA5   26.66  10812  RALI 2006-QA4 
 18.88  10811  RALI 2006-QA3   25.18  10810  RALI 2006-QA2   29.99  10809  RALI
2006-QA11   24.44     RALI 2006-QA10   27.90  10808  RALI 2006-QA1   29.40 
10742  RALI 2005-QS9   35.07  10741  RALI 2005-QS8   (7.51)

 

 



10740  RALI 2005-QS7   36.73  10739  RALI 2005-QS6   33.35  10738  RALI
2005-QS5   21.56  10737  RALI 2005-QS4   28.92  10736  RALI 2005-QS3   22.88 
10735  RALI 2005-QS2   41.69  10734  RALI 2005-QS17   32.90  10733  RALI
2005-QS16   32.97  10732  RALI 2005-QS15   30.48  10731  RALI 2005-QS14   19.37 
10730  RALI 2005-QS13   34.13  10729  RALI 2005-QS12   44.73  10728  RALI
2005-QS11   38.75  10727  RALI 2005-QS10   39.72  10726  RALI 2005-QS1   32.28 
10725  RALI 2005-QA9   30.91  10724  RALI 2005-QA8   28.97  10723  RALI
2005-QA7   21.82  10722  RALI 2005-QA6   26.34     RALI 2005-QA5   —  10721 
RALI 2005-QA4   27.58  10720  RALI 2005-QA3   28.62  10717  RALI 2005-QA2 
 25.15 

 

 



10716  RALI 2005-QA13   28.73  10714  RALI 2005-QA12   26.90  10713  RALI
2005-QA11   29.63  10712  RALI 2005-QA10   28.53  10711  RALI 2005-QA1   29.06 
10635  RALI 2004-QS9   (25.09) 10634  RALI 2004-QS8   37.16  10633  RALI
2004-QS7   23.23  10632  RALI 2004-QS6   (21.32) 10631  RALI 2004-QS5   20.38 
10630  RALI 2004-QS4   21.80  10629  RALI 2004-QS3   (27.81) 10628  RALI
2004-QS2   25.07  10627  RALI 2004-QS16   18.38  10626  RALI 2004-QS15   17.58 
10624  RALI 2004-QS14   18.40  10623  RALI 2004-QS13   (25.53) 10622  RALI
2004-QS12   22.77  10621  RALI 2004-QS11   19.55  10620  RALI 2004-QS10   29.12 
10619  RALI 2004-QS1   23.99  10618  RALI 2004-QA6   22.87  10617  RALI
2004-QA5   25.36 

 

 



10616  RALI 2004-QA4   18.73  10615  RALI 2004-QA3   27.15  10614  RALI
2004-QA2   20.54  10613  RALI 2004-QA1   15.82  10539  RALI 2003-QS9   (32.56)
10538  RALI 2003-QS8   23.04  10537  RALI 2003-QS7   27.35  10536  RALI
2003-QS6   23.23  10535  RALI 2003-QS5   (29.79) 10534  RALI 2003-QS4   24.82 
10533  RALI 2003-QS3   (33.09) 10532  RALI 2003-QS23   (31.95) 10531  RALI
2003-QS22   16.63  10530  RALI 2003-QS21   20.17  10529  RALI 2003-QS20 
 (25.79) 10528  RALI 2003-QS2   27.55  10527  RALI 2003-QS19   23.06  10526 
RALI 2003-QS18   (20.65) 10525  RALI 2003-QS17   24.43  10524  RALI 2003-QS16 
 (23.44) 10523  RALI 2003-QS15   31.36  10522  RALI 2003-QS14   (23.71) 10521 
RALI 2003-QS13   29.54 

 

 



10520  RALI 2003-QS12   (26.30) 10519  RALI 2003-QS11   25.43  10518  RALI
2003-QS10   28.49  10517  RALI 2003-QS1   18.19     RALI 2003-QA1   —  10491 
RALI 2002-QS9   (3.99) 10490  RALI 2002-QS8   (83.28) 10489  RALI 2002-QS7 
 (1.45) 10488  RALI 2002-QS6   (1.09) 10487  RALI 2002-QS5   7.54  10486  RALI
2002-QS4   (79.06) 10485  RALI 2002-QS3   (3.21) 10484  RALI 2002-QS2   5.79 
10483  RALI 2002-QS19   22.27  10482  RALI 2002-QS18   (50.35) 10481  RALI
2002-QS17   25.95  10480  RALI 2002-QS16   (48.36) 10479  RALI 2002-QS15 
 23.66  10478  RALI 2002-QS14   10.44  10477  RALI 2002-QS13   (76.93) 10476 
RALI 2002-QS12   (2.35) 10475  RALI 2002-QS11   2.14  10474  RALI 2002-QS1 
 1.39 

 

 



10458  RALI 2001-QS19   (98.85) 10457  RALI 2001-QS18   4.96  10456  RALI
2001-QS17   2.05  10455  RALI 2001-QS16   2.88  10454  RALI 2001-QS13   (112.76)
10807  RAAC 2007-SP3   34.49  10806  RAAC 2007-SP2   36.35     RAAC 2007-SP1 
 34.25     RAAC 2007-RP4   17.21  10719  RAAC 2007-RP3   3.28  10718  RAAC
2007-RP2   (20.38) 10715  RAAC 2007-RP1   (24.07) 10805  RAAC 2006-SP4   (5.22)
10804  RAAC 2006-SP3   24.66  10803  RAAC 2006-SP2   16.27  10802  RAAC
2006-SP1   31.88  10801  RAAC 2006-RP4   (25.80) 10800  RAAC 2006-RP3   0.95 
10799  RAAC 2006-RP2   (7.85) 10798  RAAC 2006-RP1   15.28  10797  RAAC
2005-SP3   0.91  10796  RAAC 2005-SP2   6.39  10795  RAAC 2005-RP3   0.98 

 

 



10794  RAAC 2005-RP2   (7.97) 10793  RAAC 2005-RP1   (19.98) 5216  MSLT 2007-2 
 —  5202  MSLT 2007-1   —  10791  LUM 2006-3   23.40  10790  HALO 2007-AR1 
 47.81     GSR 2007-AR1   37.00  10789  GSR 2006-AR2   39.68     GSR 2006-AR2 
 54.61     GMACMLT 2006-J1   48.81     GMACMLT 2006-AR2   51.18     GMACMLT
2006-AR1   51.89     GMACMLT 2005-J1   45.52     GMACMLT 2005-AR6   52.08  4599 
GMACMLT 2005-AR5   51.63  4598  GMACMLT 2005-AR4   53.14  4597  GMACMLT
2005-AR3   52.24  4596  GMACMLT 2005-AR2   51.99  4595  GMACMLT 2005-AR1 
 53.91  4594  GMACMLT 2005-AF2   39.03  4593  GMACMLT 2005-AF1   43.97  4592 
GMACMLT 2005-AA1   66.17     GMACMLT 2004-J6   44.46     GMACMLT 2004-J5 
 49.71     GMACMLT 2004-J4   49.79     GMACMLT 2004-J3   45.58     GMACMLT
2004-J2   49.71     GMACMLT 2004-J1   49.75 

 

 



4591  GMACMLT 2004-GH1   49.94  4590  GMACMLT 2004-AR2   52.93  4589  GMACMLT
2004-AR1   79.35     GMACMLT 2003-J9   44.71  4588  GMACMLT 2003-J8   49.71 
4587  GMACMLT 2003-J7   50.04  4586  GMACMLT 2003-J6   51.12  4585  GMACMLT
2003-J5   —  4584  GMACMLT 2003-J10   —     GMACMLT 2003-GH2   48.45  4583 
GMACMLT 2003-GH1   28.41  4582  GMACMLT 2003-AR2   89.48  4581  GMACMLT
2003-AR1   95.33  4580  GMACM 2007-HE3   32.05     DBALT 2007-RAMP1   18.63 
10779  2007-E1   22.77     2006-WH17   51.85  5185  TCMLT 2006-1   — 

 

 



5140  Subflow 2005   —  5240  Subflow 2005   —  4690  SEQ 2007-4   72.40  4688 
SEQ 2007-2   76.83  4687  SEQ 2007-1   68.58  4677  SEQ 2004-4   62.65  4676 
SEQ 2004-3   60.04  4675  SEQ 2004-12   68.35  4673  SEQ 2004-10   63.12    
SASCO 2007-GEL2   —     SASCO 2006-GEL3   —  5070  RAST 2005-A6CB   52.59  4788 
ONEWEST BANK FSB   26.03  4748  NCHELT 2004-A   66.73  5218  NAAC 2007-2   — 
4746  NAAC 2005-AP1   51.17  5124  NAAC 2004-AP2   —  5117  NAAC 2004-AP1   — 
5180  MSLT 2006-2   —  5192  MSLT 2006-03   —  5164  MSLT 2005-03   —  5146 
MSLT 2005-01   —  5127  MSLT 2004-1   — 

 

 



4743  MLMI 2005-A6   70.37  5189  MARM 2006-OA2   —  4714  MARM 2005-1   71.82 
4698  MANA 2007-OAR3   59.48     LXS 2006-GP4   —     LXS 2006-GP3   —     LXS
2006-GP2   —     LXS 2006-GP1   —     LXS 2006-4N   —  10909  LXS 2006-12N   — 
10908  LXS 2006-10N   13.70  5175  LUM 2006-4   —  5260  ISAC 2007-3   35.93 
4527  ISAC 2006-5   21.49     ISAC 2006-4   24.26  4525  ISAC 2006-2   69.01 
4524  ISAC 2006-1   52.68  4528  ISAC 2005-1   69.17  4523  ISAC 2004-4   71.43 
4522  ISAC 2004-2   47.24  4521  ISAC 2004-1   42.65  4520  ISAC 2003-3   47.54 
4519  ISAC 2003-1   49.40 

 

 



4518  ISAC 2002-3   98.63  4517  ISAC 2002-2   41.68     ICMB 2007-A   52.54 
4515  ICMB 2005-8   68.69  4514  ICMB 2005-4   66.06  4513  ICMB 2005-2   65.27 
4512  ICMB 2005-1   71.62  4511  ICMB 2004-9   54.18  4510  ICMB 2004-8   69.97 
4509  ICMB 2004-7   72.28  4508  ICMB 2004-5   54.82  4507  ICMB 2004-4   50.77 
4902  ICMB 2004-11   46.48  4506  ICMB 2004-10   65.75  4505  ICMB 2003-9F 
 (23.93) 5214  HVMLT 2007-4   —  5205  HVMLT 2007-3   —  5222  HVMLT 2007-07 
 —  5220  HVMLT 2007-06   —  5193  HVMLT 2006-SB1   —  5197  HVMLT 2006-14   — 
5194  HVMLT 2006-10   —  5163  HVMLT 2005-15   — 

 

 



5158  HVMLT 2005-11   —     GSR 2006-AR1   52.95     GSR 2006-4F   51.03  5188 
GSMPS 2006-RP2   (262.35)    GPMF 2007-AR2   —     GPMF 2007-AR1   —     GPMF
2006-AR8   —     GPMF 2006-AR7   —     GPMF 2006-AR6   —     GPMF 2006-AR5   — 
   GPMF 2006-AR4   —  4799  FHAVA 2002-9   (168.03) 4694  DMSI 2004-5   46.81 
4693  DMSI 2004-4   53.03  4691  DMSI 2004-1   43.82  5219  DBALT 2007-OA5   — 
5215  DBALT 2007-OA4   —  5213  DBALT 2007-OA3   —  4774  DBALT 2005-3   36.89 
4773  DBALT 2003-4XS   39.64  4772  DBALT 2003-2XS   44.89  4766  CSFB 2005-9 
 41.92     BSALTA 2006-3   60.23 

 

 



5169  BSALTA 2006-1   67.26  4865  BSABS 2004-BO1   (2.51) 4804  WELLS FARGO
BANK, N.A.   (17.94) 4627  BAFC 2006-4   44.41  4623  ARMT 2005-9   74.39  4645 
ARMT 2005-11   58.38  5207  ACE 2007-HE4   —  5057  2004-WH6   65.39  10020 
2003-7   (428.10) 5073  2002-Flow   (198.64)    E*Trade Bank - FB   —  5096 
E*Trade Bank   (0.43) 5210  Macquarie Mortgages USA, Inc. - FB   —  5236 
E*Trade Bank   (5.77) 5072  EMC FHA/VA 2002-1   (226.28) 5071  EMC FHA/VA
2003-1   (166.10) 5094  AMALGAMATED BANK   43.07  5095  Washington Mutual
Mortgage Securities Corp   31.28  5173  TCF National Bank   —     Everbank 
 (211.91)    BOA Merrill Lynch Global Securities   28.22 

 